Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Profile Technologies, Inc. (the “Company”) on Form 10-K for the fiscal year ended June 30, 2010, as filed with the Securities and Exchange Commission on September 23, 2010 (the “Report”), I, Henry E. Gemino, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 23, 2010 /s/ Henry E. Gemino Henry E. Gemino Chief Executive Officer and Chief Financial Officer
